Exhibit 10.2

 

NEGOTIABLE PROMISSORY NOTE

 



$275,000.00 April 30, 2018

 

FOR VALUE RECEIVED, Shift8 Technologies, Inc. (the “Maker),” hereby promises to
pay to the order of Conexus Solutions, LLC (collectively, the “Holder),” at such
place as Holder shall designate in writing to Maker, the principal amount of TWO
HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($275,000.00) (the “Principal
Amount”). This Promissory Note shall not bear any interest.

 

Principal shall be due and payable monthly in an amount equal to the greater of
(i) $6,000.00 per month, or (ii) fifteen percent (15%) of an amount equal to (A)
the net income of T3 Communications, Inc., a Florida corporation (“T3”) less (B)
any payments or accruals by T3 for income taxes (or other equivalents) payable
(or paid) to the IRS or any state governmental authority (for any state in which
T3 conducts business). Such payments shall begin on May 1, 2018 and shall be
paid in advance. For all purposes hereunder, such payments shall be adjusted
pursuant to the above calculations quarterly based on the financial results of
T3 (such adjustments shall occur on the 15th day of July, October, January and
April). Thus, the first quarterly adjustment shall occur on the 15th day of July
(for the months of May and June); the second quarterly adjustment shall occur on
the 15th day of October (for the months of July, August and September) and
continue quarterly to reflect the greater of the numbers set forth in the 1st
sentence of this paragraph until this Promissory Note is paid in full. This
Promissory Note shall continue in perpetuity unless and until the entire
Principal Amount has been repaid in full by the Maker or any guarantor
hereunder.

 

Principal and interest, or any part thereof, may be prepaid at any time without
penalty. Principal shall be payable at the place designated by the Holder or
holders hereof in lawful money of the United States of America.

 

Upon the occurrence of an Event of Default (as hereinafter defined), Holder may,
without written notice to the Maker or the Guarantors, declare the entire
outstanding Principal Amount immediately due and payable without further
presentment, demand, protest, notice of protest, dishonor or other notice of
default of any kind, all of which are expressly waived by both of the Maker and
the Guarantors. Notwithstanding the foregoing, upon an Event of Default, Holder
may, one or more times, in its sole discretion, without affecting any and all
rights of Holder or any obligations of the Maker or the Guarantors hereof, (x)
release, renew or extend the obligations of the Maker, or (y) grant any
postponements, indulgences, waivers, surrenders or discharges of the terms of
its agreements with the Maker hereunder.

 

Each of the following shall be considered an “Event of Default” (i) a Change of
Control of the Maker or any of the Guarantors, whether directly or indirectly
(ii) the filing of a petition by or against the Maker, or any of the Guarantors
under any provision of the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, or under any similar law
relating to bankruptcy, insolvency or other relief for debtors; or appointment
of a receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Maker or any of the Guarantors, in each case that is
not dismissed within sixty (60) days, (iii) the dissolution or liquidation of
the Maker, which dissolution or liquidation was not approved in writing by the
Holder, (iv) the sale, transfer, assignment or other conveyance, with or without
consideration, of all or substantially all of the assets of the Maker or any of
the Guarantors, (v) the failure to make any payment under this Promissory Note
punctually in full, or (vi) the failure of the Maker or any of the Guarantors,
or any affiliate of any of the foregoing, to make any payment under any other
agreement due and owing to the Holder or Thermo Communications Funding, LLC. For
purposes of this Promissory Note, “Change of Control” shall mean the occurrence
of any event (whether in one or more transactions) which results in the transfer
of Control of a person to another person (whether or not affiliated with such
person) who was not a member of such person on the date hereof. Control means
(A) the power, direct or indirect, to vote 50.01% or more of the voting power of
a person, or (B) 50.01% of the economic interests of such person.

 



1

 

 

The parties hereto agree and acknowledge that the duties and obligations of the
Maker hereunder: (i) are guaranteed by each of the Guarantors, identified below,
in solido with each other and in solido with the Maker; (ii) and are secured by
15% of the stock of T3 Communications, Inc. owned by Maker now or hereinafter
acquired. It is the true, clear and express intention of Maker and T3 that the
continuing grant of this security interest remain as security for payment and
performance of the obligations hereunder. The notice of the continuing grant of
this security interest, therefore, shall not be required to be stated on the
face of any document representing any of the obligations hereunder, nor
otherwise identify it as being secured thereby. Neither Holder nor T3 shall
change is name without first providing to the Holder at least thirty (30) days’
prior written notice. Maker, T3 and Digerati Technologies, Inc. (“Digerati”)
hereby authorize the Holder at any time and from time to time to file a
financing or continuation statement and/or amendments thereto, and Maker and T3
shall each execute and deliver such other instruments and documents as may be
requested by Holder to perfect, confirm and further evidence the security
interest and assignments as may be requested by the Holder for the collateral
granted hereunder. Neither Maker nor T3 shall sell or attempt to sell any of the
collateral without paying the entire balance of the Principal Amount hereunder.

 

This Promissory Note is negotiable.

 

Every person at any time liable for the payment of the debt evidenced hereby
waives presentment for payment, demand, protest and notice of non-payment of
this Promissory Note and any or all lack of diligence or delays in collection
which may occur and consents that the Holder or holders hereof may extend the
time of payment or otherwise modify the terms of payment of any part or the
whole of the debt at any time at the request of any other person liable, and
agrees in case suit be brought for collection hereof or the same has to be
collected upon demand of an attorney and to pay reasonable attorney's fees
incurred in connection therewith.

 

This Promissory Note shall be governed and construed in accordance with the
internal laws of the State of Florida without regard to any conflict of law
principles.

 

THE MAKER AND EACH OF THE GUARANTORS KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS
THAT EACH MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED ON, ARISING
OUT OF, OR IN ANY WAY RELATED TO THIS PROMISSORY NOTE OR THE TRANSACTIONS
DESCRIBED HEREIN.

 

Further, at all times while any portion of the Principal Amount remains
outstanding, T3 hereby grants to the Holder the ability to nominate and appoint
a member of the Board of Directors of T3.

 



2

 

 



  MAKER:         SHIFT8 TECHNOLOGIES, INC.       /s/ Arthur L. Smith   Print
Name: Arthur L. Smith   Its: CEO

 

Guarantors:

 

Intervening herein to guarantee, in solido with the Maker, the duties and
obligations of the Maker hereunder, are each of the undersigned.

 



T3 Communications, Inc.   Digerati Technologies, Inc.             /s/ Arthur L.
Smith         /s/ Arthur L. Smith       By: Arthur L. Smith         By: Arthur
L. Smith       Its: CEO   Its: CEO   

 



Shift8 Networks, Inc.   T3 Acquisition, Inc.             /s/ Arthur L.
Smith         /s/ Arthur L. Smith       By: Arthur L. Smith         By: Arthur
L. Smith       Its: CEO   Its: CEO   

 



3

 

 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
April 30, 2018 and made effective as of April 30, 2018, by and between SHIFT8
TECHNOLOGIES, INC., a Nevada corporation (the “Pledgor),” and Conexus Solutions,
LLC (the “Secured Party),” with the joinder of Nowalsky & Gothard, APLLC
(“Escrow Agent”).

 

RECITALS

 

WHEREAS, the Secured Party has made certain financial accommodations for the
benefit of the Pledgor pursuant to that certain Convertible Promissory Note of
even date herewith among the Pledgor and Secured Party, among others (the
“Note”); and



 

WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
Obligations to the Secured Party, or any successor to the Secured Party, under
the Note, Pledgor has agreed to irrevocably pledge to the Secured Party 15% of
the issued and outstanding shares of the capital stock of its Subsidiaries,
including T3 COMMUNICATIONS, INC., a Florida corporation, and T3 ACQUISITION,
INC., a Florida corporation (each of the foregoing entities hereinafter referred
to individually as a “Company” and collectively as the “Companies”)(such shares
of all such Companies hereinafter referred to as the “Pledged Securities”);

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Recitals, Construction and Defined Terms. The recitations set forth in the
preamble of this Agreement are true and correct and incorporated herein by this
reference. In this Agreement, unless the express context otherwise requires: (i)
the words “herein,” “hereof” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (ii) references to the words “Section” or “Subsection” refer to the
respective Sections and Subsections of this Agreement, and references to
“Exhibit” or “Schedule” refer to the respective Exhibits and Schedules attached
hereto; and (iii) wherever the word “include,” “includes,” “including” or words
of similar import are used in this Agreement, such words will be deemed to be
followed by the words “without limitation.”

 

2. Pledge. In order to secure the full and timely payment and performance of all
of the Pledgor’s Obligations to the Secured Party under the Note, the Pledgor
hereby transfers, pledges, assigns, sets over, delivers and grants to the
Secured Party a continuing lien and security interest in and to all of the
following property of Pledgor, both now owned and existing and hereafter
created, acquired and arising (all being collectively hereinafter referred to as
the “Collateral”) and all right, title and interest of Pledgor in and to the
Collateral, to-wit:

 

(a) the Pledged Securities owned by Pledgor;

 

1

 

 

(b) any certificates representing or evidencing the Pledged Securities, if any;

 

(c) any and all distributions thereon, and cash and non-cash proceeds and
products thereof, including all dividends, cash, distributions, income, profits,
instruments, securities, stock dividends, distributions of capital stock or
other securities of the Companies and all other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon conversion of the Pledged Securities, whether in connection with stock
splits, recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and

 

(d) any and all voting, management, and other rights, powers and privileges
accruing or incidental to an owner of the Pledged Securities and the other
property referred to in subsections 2(a) through 2(c) above.

 

3. Transfer of Pledged Securities. Simultaneously with the execution of this
Agreement, Pledgor shall deliver to the Escrow Agent: (i) if the Pledged
Securities are evidenced by physical certificates, then all original
certificates representing or evidencing the Pledged Securities; (ii) if the
Pledged Securities are not represented by physical certificates, then undated,
irrevocable and duly executed assignment instruments in form and substance
acceptable to Secured Party; and (iii) all other property, instruments,
documents and papers comprising, representing or evidencing the Collateral, or
any part thereof, together with proper instruments of assignment or endorsement,
as Secured Party may request or require, duly executed by Pledgor (collectively,
the “Transfer Documents”). The Pledged Securities and other Transfer Documents
(collectively, the “Pledged Materials”) shall be held by the Escrow Agent
pursuant to this Agreement until the full payment and performance of all of the
Obligations, the termination or expiration of this Agreement, or delivery of the
Pledged Materials in accordance with this Agreement. In addition, all non-cash
dividends, dividends paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution of any of the Companies,
instruments, securities and any other distributions, whether paid or payable in
cash or otherwise, made on or in respect of the Pledged Securities, whether
resulting from a subdivision, combination, or reclassification of the
outstanding capital stock or other securities of the Companies, or received in
exchange for the Pledged Securities or any part thereof, or in redemption
thereof, as a result of any merger, consolidation, acquisition, or other
exchange of assets to which the Companies may be a party or otherwise, or any
other property that constitutes part of the Collateral from time to time,
including any additional certificates representing any portion of the Collateral
hereafter acquired by the Pledgor, shall be immediately delivered or cause to be
delivered by Pledgor to the Escrow Agent in the same form as so received,
together with proper instruments of assignment or endorsement duly executed by
Pledgor.

 

4. Security Interest Only. The security interests in the Collateral granted to
Secured Party hereunder are granted as security only and shall not subject the
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.

 

5. Record Owner of Collateral. Until an “Event of Default” (as hereinafter
defined) under this Agreement shall occur, the Pledged Securities shall remain
registered in the name of the Pledgor. Pledgor will promptly give to the Secured
Party copies of any notices or other communications received by it and with
respect to Collateral registered in the name of Pledgor.

 

2

 

 

6. Rights Related to Pledged Securities. Subject to the terms of this Agreement,
unless and until an Event of Default under this Agreement shall occur:

 

(a) Pledgor shall be entitled to exercise any and all voting, management, and
other rights, powers and privileges accruing to an owner of the Pledged
Securities, or any part thereof, for any purpose consistent with the terms of
this Agreement; provided, however, such action would not materially and
adversely affect the rights inuring to Secured Party under the Note, or
adversely affect the remedies of the Secured Party under the Note, or the
ability of the Secured Party to exercise same.

 

(b) Upon the occurrence of an Event of Default, all rights of the Pledgor in and
to the Pledged Securities and all other Collateral shall cease and all such
rights shall immediately vest in Secured Party, as may be determined by Secured
Party, although Secured Party shall not have any duty to exercise such rights or
be required to sell or to otherwise realize upon the Collateral, as hereinafter
authorized, or to preserve the same, and Secured Party shall not be responsible
for any failure to do so or delay in doing so. To effectuate the foregoing,
Pledgor hereby grants to Secured Party a proxy to vote the Pledged Securities
for and on behalf of Pledgor, which proxy is irrevocable and coupled with an
interest and which proxy shall be effective upon the occurrence of any Event of
Default. Such proxy shall remain in effect so long as the Obligations remain
outstanding. The Companies hereby agree that any vote by Pledgor in violation of
this Section 6 shall be null, void and of no force or effect. Furthermore, all
dividends or other distributions received by the Pledgor shall be subject to
delivery to Escrow Agent in accordance with Section 3 above, and until such
delivery, any of such dividends and other distributions shall be received in
trust for the benefit of the Secured Party, shall be segregated from other
property or funds of the Pledgor and shall be forthwith delivered to Escrow
Agent in accordance with Section 3 above.

 

7. Release of Pledged Securities. Upon the timely payment in full of all of the
Obligations in accordance with the terms thereof, Secured Party shall notify the
Escrow Agent in writing to such effect. Upon receipt of such written notice, the
Escrow Agent shall return all of the Pledged Materials in Escrow Agent’s
possession to the Pledgor, whereupon any and all rights of Secured Party in and
to the Pledged Materials and all other Collateral shall be terminated.

 

8. Representations, Warranties, and Covenants of the Pledgor and the Companies.
The Pledgor and each of the Companies hereby covenant, warrant and represent,
for the benefit of the Secured Party, as follows (the following representations
and warranties shall be made as of the date of this Agreement and as of each
date when Pledged Securities are delivered to Escrow Agent hereunder, as
applicable):

 

(a) The Pledged Securities are free and clear of any and all Liens, other than
as created by this Agreement.

 

(b) The Pledged Securities have been duly authorized and are validly issued,
fully paid and non-assessable, and are subject to no options to purchase, or any
similar rights or to any restrictions on transferability.

 

(c) Each certificate or document of title constituting the Pledged Securities is
genuine in all respects and represents what it purports to be.

 

(d) By virtue of the execution and delivery of this Agreement and upon delivery
to Escrow Agent of the Pledged Securities in accordance with this Agreement,
Secured Party will have a valid and perfected, first priority security interest
in the Collateral, subject to no prior or other Liens of any nature whatsoever.

 



3

 



 

(e) Pledgor covenants, that for so long as this Agreement is in effect, Pledgor
will defend the Collateral and the priority of Secured Party’s security
interests therein, at its sole cost and expense, against the claims and demands
of all Persons at any time claiming the same or any interest therein.

 

(f) At its option, Secured Party may pay, for Pledgor’s account, any taxes
(including documentary stamp taxes), Liens, security interests, or other
encumbrances at any time levied or placed on the Collateral. Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization. Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.

 

(g) The Pledged Securities constitute all of the securities owned, legally or
beneficially, by the Pledgor, and such securities represent 15% of the issued
and outstanding capital stock or other securities, on a fully diluted basis, of
each of the Companies. At all times while this Agreement remains in effect, the
Pledged Securities shall constitute and represent 15% of the issued and
outstanding shares of the capital stock or other securities of each of the
Companies, on a fully-diluted basis.

 

(h) The Companies and the Pledgor hereby authorize Secured Party to prepare and
file such financing statements, amendments and other documents and do such acts
as Secured Party deems necessary in order to establish and maintain valid,
attached and perfected, first priority security interests in the Collateral in
favor of Secured Party, for its own benefit and as agent for its Affiliates,
free and clear of all Liens and claims and rights of third parties whatsoever.
The Companies and Pledgor hereby irrevocably authorize Secured Party at any
time, and from time to time, to file in any jurisdiction any initial financing
statements, amendments, continuations and other documents in furtherance of the
foregoing.

 

9. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

 

(a) Default. The occurrence of any breach, default or “Event of Default” (as
such term may be defined in the Note), after applicable notice and cure periods,
under the Note.

 

(b) Covenants and Agreements. The failure of Pledgor or the Companies to
perform, observe or comply with any and all of the covenants, promises and
agreements of the Pledgor and the Companies in this Agreement, which such
failure is not cured by the Pledgor or the Companies within ninety (90) days
after receipt of written notice thereof from Secured Party.

 

4

 

 

(c) Information, Representations and Warranties. If any representation or
warranty made herein or in the Note, or if any information contained in any
financial statement, application, schedule, report or any other document given
by the Companies to Secured Party in connection with the Obligations, with the
Collateral, or with the Note, is not in all material respects true, accurate and
complete, or if the Pledgor or the Companies omitted to state any material fact
or any fact necessary to make such information not misleading.

 

10. Rights and Remedies. Subject at all times to the Uniform Commercial Code as
then in effect in the State governing this Agreement, the Secured Party shall
have the following rights and remedies upon the occurrence and continuation of
an Event of Default:

 

(a) Upon and any time after the occurrence and continuation of an Event of
Default, the Secured Party shall have the right to acquire the Pledged
Securities and all other Collateral in accordance with the following procedure:
(i) the Secured Party shall provide written notice of such Event of Default (the
“Default Notice”) to the Escrow Agent, with a copy to the Pledgor and the
Companies; (ii) as soon as practicable after receipt of a Default Notice, the
Escrow Agent shall deliver the Pledged Securities and all other Collateral,
along with the applicable Transfer Documents, to the Secured Party.

 

(b) Upon receipt of the Pledged Securities and other Collateral issued to the
Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor or the Companies: (i) sell the Collateral and to apply the
proceeds of such sales, net of any selling commissions, to the Obligations owed
to the Secured Party by the Companies under the Note, including outstanding
principal, interest, legal fees, and any other amounts owed to the Secured
Party; and (ii) exercise in any jurisdiction in which enforcement hereof is
sought, any rights and remedies available to Secured Party under the provisions
of the Note, the rights and remedies of a secured party under the Uniform
Commercial Code as then in effect in the State governing this Agreement, and all
other rights and remedies available to the Secured Party, under equity or
applicable law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently. In furtherance of the foregoing
rights and remedies:

 

(i) Secured Party may sell the Pledged Securities, or any part thereof, or any
other portion of the Collateral, in one or more sales, at public or private
sale, conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate. Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold. In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Companies to Secured Party under the Note or otherwise, and the Secured Party
may, upon compliance with the terms of the sale, hold, retain and dispose of
such property without further accountability to the Pledgor or the Companies
therefore. Secured Party is authorized, in its absolute discretion, to restrict
the prospective bidders or purchasers of any of the Collateral at any public or
private sale as to their number, nature of business and investment intention,
including the restricting of bidders or purchasers to one or more persons who
represent and agree, to the satisfaction of Secured Party, that they are
purchasing the Collateral, or any part thereof, for their own account, for
investment, and not with a view to the distribution or resale of any of such
Collateral.

 

(ii) Upon any such sale, Secured Party shall have the right to deliver, assign
and transfer to each purchaser thereof the Collateral so sold to such purchaser.
Each purchaser (including Secured Party) at any such sale shall, to the full
extent permitted by law, hold the Collateral so purchased absolutely free from
any claim or right whatsoever, including, without limitation, any equity or
right of redemption of the Pledgor, who, to the full extent that it may lawfully
do so, hereby specifically waives all rights of redemption, stay, valuation or
appraisal which she now has or may have under any rule of law or statute now
existing or hereafter adopted.

 



5

 



 

(iii) At any such sale, the Collateral may be sold in one lot as an entirety, in
separate blocks or individually as Secured Party may determine, in its sole and
absolute discretion. Secured Party shall not be obligated to make any sale of
any Collateral if it shall determine in its sole and absolute discretion, not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. Secured Party may, without notice or publication, adjourn any public
or private sale from time to time by announcement at the time and place fixed
for such sale, or any adjournment thereof, and any such sale may be made at any
time or place to which the same may be so adjourned without further notice or
publication.

 

(iv) The Pledgor and the Companies acknowledge that compliance with applicable
federal and state securities laws (including, without limitation, the Securities
Act of 1933, as amended, blue sky or other state securities laws or similar laws
now or hereafter existing analogous in purpose or effect) might very strictly
limit or restrict the course of conduct of Secured Party if Secured Party were
to attempt to sell or otherwise dispose of all or any part of the Collateral,
and might also limit or restrict the extent to which or the manner in which any
subsequent transferee of any such securities could sell or dispose of the same.
The Pledgor and the Companies further acknowledge that under applicable laws,
Secured Party may be held to have certain general duties and obligations to the
Pledgor, as pledgors of the Collateral, or the Companies, to make some effort
toward obtaining a fair price for the Collateral even though the obligations of
the Pledgor and the Companies may be discharged or reduced by the proceeds of
sale at a lesser price. The Pledgor and the Companies understand and agree that,
to the extent allowable under applicable law, Secured Party is not to have any
such general duty or obligation to the Pledgor or the Companies, and neither the
Pledgor nor the Companies will attempt to hold Secured Party responsible for
selling all or any part of the Collateral at an inadequate price even if Secured
Party shall accept the first offer received or does not approach more than one
possible purchaser. Without limiting their generality, the foregoing provisions
would apply if, for example, Secured Party were to place all or any part of such
securities for private placement by an investment banking firm, or if such
investment banking firm purchased all or any part of such securities for its own
account, or if Secured Party placed all or any part of such securities privately
with a purchaser or purchasers.

 

(c) To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against each Company and any other Person
obligated for the Obligations for such deficiency amount. The Secured Party
shall have the absolute right to sell or dispose of the Collateral, or any part
thereof, in any manner it sees fit and shall have no liability to the Pledgor,
the Companies, or any other party for selling or disposing of such Collateral
even if other methods of sales or dispositions would or allegedly would result
in greater proceeds than the method actually used. The Companies and any other
Person obligated for the Obligations shall remain liable for all deficiencies
and shortfalls, if any, that may exist after the Secured Party has exhausted all
remedies hereunder.

 

(d) Each right, power and remedy of the Secured Party provided for in this
Agreement or any other Transaction Document shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Secured Party of any one or more of
the rights, powers or remedies provided for in this Agreement or the Note, or
now or hereafter existing at law or in equity or by statute or otherwise, shall
not preclude the simultaneous or later exercise by the Secured Party of all such
other rights, powers or remedies, and no failure or delay on the part of the
Secured Party to exercise any such right, power or remedy shall operate as a
waiver thereof. No notice to or demand on the Pledgor in any case shall entitle
it to any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Secured Party to any other
further action in any circumstances without demand or notice. The Secured Party
shall have the full power to enforce or to assign or contract its rights under
this Agreement to a third party.

 



6

 



 

(e) In addition to all other remedies available to the Secured Party, upon the
issuance of the Pledged Securities to the Secured Party after an Event of
Default, Pledgor and the Companies each agree to: (i) take such action and
prepare, distribute and/or file such documents and papers, as are required or
advisable in the opinion of Secured Party and/or its counsel, to permit the sale
of the Pledged Securities, whether at public sale, private sale or otherwise,
including, without limitation, issuing, or causing its counsel to issue, any
opinion of counsel for Pledgor or the Companies required to allow the Secured
Party to sell the Pledged Securities or any other Collateral under Rule 144;
(ii) to bear all costs and expenses of carrying out its obligations under this
Section 8(e), which shall be a part of the Obligations secured hereby; and (iv)
that there is no adequate remedy at law for the failure by the Pledgor and the
Companies to comply with the provisions of this Section 8(e) and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this subsection may be specifically enforced.

 

11. Concerning the Escrow Agent.

 

(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent. Escrow Agent agrees to release any property
held by it hereunder (the “Escrowed Property”) in accordance with the terms and
conditions set forth in this Agreement.

 

(b) The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement. Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

 

(c) Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, but Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other property that may be part or portion of the Collateral, or to
become or remain informed with respect to the possibility or probability of
additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral. Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature. Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party. If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.

 



7

 



 

(d) In the event instructions from Secured Party, Pledgor, or any other Person
would require Escrow Agent to expend any monies or to incur any cost, Escrow
Agent shall be entitled to refrain from taking any action until it receives
payment for such costs. It is agreed that the duties of Escrow Agent are purely
ministerial in nature and shall be expressly limited to the safekeeping of the
Escrowed Property and for the disposition of same in accordance with this
Agreement. Secured Party, Pledgor and the Companies, jointly and severally, each
hereby indemnifies Escrow Agent and holds it harmless from and against any and
all claims, liabilities, damages, costs, penalties, losses, actions, suits or
proceedings at law or in equity, or any other expenses, fees or charges of any
character or nature (collectively, the “Claims),” which it may incur or with
which it may be threatened, directly or indirectly, arising from or in any way
connected with this Agreement or which may result from Escrow Agent’s following
of instructions from Secured Party, Pledgor or the Companies, and in connection
therewith, indemnifies Escrow Agent against any and all expenses, including
attorneys’ fees and the cost of defending any action, suit, or proceeding or
resisting any Claim, whether or not litigation is instituted, unless any such
Claims arise as a result of Escrow Agent’s gross negligence or willful
misconduct. Escrow Agent shall be vested with a lien on all Escrowed Property
under the terms of this Agreement, for indemnification, attorneys’ fees, court
costs and all other costs and expenses arising from any suit, interpleader or
otherwise, or other expenses, fees or charges of any character or nature, which
may be incurred by Escrow Agent by reason of disputes arising between Pledgor,
the Companies, Secured Party, or any third party as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any action, suit
or proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor and the
Companies, jointly and severally.

 

(e) In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Secured Party,
the Companies, Pledgor or from third persons with respect to the Escrowed
Property, which, in Escrow Agent’s sole opinion, are in conflict with each other
or with any provision of this Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by Pledgor, the Companies and Secured Party and said third persons, if any, or
by a final order or judgment of a court of competent jurisdiction. If any of the
parties shall be in disagreement about the interpretation of this Agreement, or
about the rights and obligations, or the propriety of any action contemplated by
the Escrow Agent hereunder, the Escrow Agent may, at its sole discretion,
deposit the Escrowed Property with a court having jurisdiction over this
Agreement, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgor, the Companies and Secured
Party for all costs, including reasonable attorneys’ fees, in connection with
the aforesaid proceeding, and shall be fully protected in suspending all or a
part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received. In the event Escrow Agent is joined as
a party to a lawsuit by virtue of the fact that it is holding the Escrowed
Property, Escrow Agent shall, at its sole option, either: (i) tender the
Collateral in its possession to the registry of the appropriate court; or (ii)
disburse the Collateral in its possession in accordance with the court’s
ultimate disposition of the case, and Secured Party, the Companies and Pledgor
hereby, jointly and severally, indemnify and hold Escrow Agent harmless from and
against any damages or losses in connection therewith including, but not limited
to, reasonable attorneys’ fees and court costs at all trial and appellate
levels.

 



8

 



 

(f) The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor, the Companies and Secured Party,
jointly and severally) and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel. The Escrow Agent shall not be
liable for any mistakes of fact or error of judgment, or for any actions or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(g) The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(h) Conflict Waiver. The Pledgor and each Company hereby acknowledges that the
Escrow Agent is counsel to the Secured Party in connection with the transactions
contemplated and referred herein. The Pledgor and the Companies agree that in
the event of any dispute arising in connection with this Agreement or otherwise
in connection with any transaction or agreement contemplated and referred
herein, the Escrow Agent shall be permitted to continue to represent the Secured
Party and neither the Pledgor, nor the Companies, will seek to disqualify such
counsel and each of them waives any objection Pledgor or the Companies might
have with respect to the Escrow Agent acting as the Escrow Agent pursuant to
this Agreement. Pledgor, the Companies and Secured Party acknowledge and agree
that nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in
a similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.

 

12. Increase in Obligations. It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Note, and all of the
Obligations, as so increased from time to time, shall be and are secured hereby.
Upon the execution hereof, Pledgor and the Companies shall pay any and all
documentary stamp taxes and/or other charges required to be paid in connection
with the execution and enforcement of the Note, and if, as and to the extent the
Obligations are increased from time to time in accordance with the terms and
provisions of the Note, then Pledgor and the Companies shall immediately pay any
additional documentary stamp taxes or other charges in connection therewith.

 

13. Irrevocable Authorization and Instruction. If applicable, Pledgor and the
Companies hereby authorize and instruct the transfer agent for the Companies (or
transfer agents if there is more than one) to comply with any instruction
received by it from Secured Party in writing that: (i) states that an Event of
Default hereunder exists or has occurred; and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Pledgor or the Companies, and Pledgor and the Companies agree that such transfer
agents shall be fully protected in so complying with any such instruction from
Secured Party.

 



9

 



 

14. Appointment as Attorney-in-Fact. Each of the Companies and Pledgor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent of
Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact, with full irrevocable power and authority in the place and
stead of Pledgor or the Companies, as applicable, and in the name of Pledgor,
the Companies, or in the name of Secured Party, as applicable, from time to time
in the discretion of Secured Party, so long as an Event of Default hereunder
exists, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer. Pledgor and the Companies each hereby ratify all
that said attorneys shall lawfully do or cause to be done pursuant to the power
of attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.







 

15. Continuing Obligation of Pledgor and the Companies. The obligations,
covenants, agreements and duties of the Pledgor and the Companies under this
Agreement shall in no way be affected or impaired by: (i) the modification or
amendment (whether material or otherwise) of any of the obligations of the
Pledgor or the Companies or any other Person, as applicable; (ii) the voluntary
or involuntary bankruptcy, assignment for the benefit of creditors,
reorganization, or other similar proceedings affecting the Companies, Pledgor or
any other Person, as applicable; (iii) the release of the Companies, Pledgor or
any other Person from the performance or observance of any of the agreements,
covenants, terms or conditions contained in the Note, by the operation of law or
otherwise, including the release of the Companies’ or Pledgor’s obligation to
pay interest or attorney's fees.

 

Pledgor and the Companies further agree that Secured Party may take other
guaranties or collateral or security to further secure the Obligations, and
consent that any of the terms, covenants and conditions contained in the Note
may be renewed, altered, extended, changed or modified by Secured Party or may
be released by Secured Party, without in any manner affecting this Agreement or
releasing Pledgor herefrom,and Pledgor shall continue to be liable hereunder to
pay and perform pursuant hereto, notwithstanding any such release or the taking
of such other guaranties, collateral or security. This Agreement is additional
and supplemental to any and all other guarantees, security agreements or
collateral heretofore and hereafter executed by Pledgor and the Companies for
the benefit of Secured Party, whether relating to the indebtedness evidenced by
the Note or not and shall not supersede or be superseded by any other document
or guaranty executed by Pledgor, the Companies or any other Person for any
purpose. Pledgor and the Companies hereby agree that Pledgor, the Companies, and
any additional parties who may become liable for repayment of the sums due under
the Note, may hereafter be released from their liability hereunder and
thereunder; and Secured Party may take, or delay in taking or refuse to take,
any and all action with reference to the Note (regardless of whether same might
vary the risk or alter the rights, remedies or recourses of Pledgor), including
specifically the settlement or compromise of any amount allegedly due
thereunder, all without notice to, consideration to or the consent of the
Pledgor, and without in any way releasing, diminishing or affecting in any way
the absolute nature of Pledgor’s obligations and liabilities hereunder.

 



10

 

  

No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights. Pledgor
and each Company hereby waives any and all legal requirements, statutory or
otherwise, that Secured Party shall institute any action or proceeding at law or
in equity or exhaust its rights, remedies and recourses against Pledgor, any
Company or anyone else with respect to the Note, as a condition precedent to
bringing an action against Pledgor or any Company upon this Agreement or as a
condition precedent to Secured Party’s rights to sell the Pledged Securities or
any other Collateral. Pledgor and each Company agrees that Secured Party may
simultaneously maintain an action upon this Agreement and an action or
proceeding upon the Note. All remedies afforded by reason of this Agreement are
separate and cumulative remedies and may be exercised serially, simultaneously
and in any order, and the exercise of any of such remedies shall not be deemed
an exclusion of the other remedies and shall in no way limit or prejudice any
other contractual, legal, equitable or statutory remedies which Secured Party
may have in the Pledged Securities, any other Collateral, or under the Note.
Until the Obligations, and all extensions, renewals and modifications thereof,
are paid in full, and until each and all of the terms, covenants and conditions
of this Agreement are fully performed, Pledgor shall not be released by any act
or thing which might, but for this provision of this Agreement, be deemed a
legal or equitable discharge of a surety, or by reason of any waiver, extension,
modification, forbearance or delay of Secured Party or any obligation or
agreement between any Company or their successors or assigns, and the then
holder of the Note, relating to the payment of any sums evidenced or secured
thereby or to any of the other terms, covenants and conditions contained
therein, and Pledgor hereby expressly waive and surrender any defense to
liability hereunder based upon any of the foregoing acts, things, agreements or
waivers, or any of them. Pledgor and each Company also waives any defense
arising by virtue of any disability, insolvency, bankruptcy, lack of authority
or power or dissolution of Pledgor or any Company, even though rendering the
Note void, unenforceable or otherwise uncollectible, it being agreed that
Pledgor and each Company shall remain liable hereunder, regardless of any claim
which Pledgor or any Company might otherwise have against Secured Party by
virtue of Secured Party's invocation of any right, remedy or recourse given to
it hereunder or under the Note. In addition, Pledgor waives and renounces any
right of subrogation, reimbursement or indemnity whatsoever, and any right of
recourse to security for the Obligations of the Companies to Secured Party,
unless and until all of said Obligations have been paid in full to Secured
Party.

 

16. Miscellaneous.

 

(a) Performance for Pledgor or the Companies. The Pledgor and the Companies
agree and hereby acknowledge that Secured Party may, in Secured Party’s sole
discretion, but Secured Party shall not be obligated to, whether or not an Event
of Default shall have occurred, advance funds on behalf of the Companies or
Pledgor, without prior notice to the Pledgor or the Companies, in order to
insure the Companies’ and Pledgor’s compliance with any covenant, warranty,
representation or agreement of the Pledgor or the Companies made in or pursuant
to this Agreement or the Note, to continue or complete, or cause to be continued
or completed, performance of the Pledgor’s and the Companies’ obligations under
any contracts of the Pledgor or the Companies, or to preserve or protect any
right or interest of Secured Party in the Collateral or under or pursuant to
this Agreement or the Note; provided, however, that the making of any such
advance by Secured Party shall not constitute a waiver by Secured Party of any
Event of Default with respect to which such advance is made, nor relieve the
Pledgor or the Companies of any such Event of Default. The Pledgor and the
Companies, respectively and as applicable, shall pay to Secured Party upon
demand all such advances made by Secured Party with interest thereon at the
highest rate permitted by applicable law. All such advances shall be deemed to
be included in the Obligations and secured by the security interest granted
Secured Party hereunder; provided, however, that the provisions of this
Subsection shall survive the termination of this Agreement and Secured Party’s
security interest hereunder and the payment of all other Obligations.

 

(b) Applications of Payments and Collateral. Except as may be otherwise
specifically provided in this Agreement or the Note, all Collateral and proceeds
of Collateral coming into Secured Party’s possession may be applied by Secured
Party (after payment of any costs, fees and other amounts incurred by Secured
Party in connection therewith) to any of the Obligations, whether matured or
unmatured, as Secured Party shall determine in its sole discretion. Any surplus
held by the Secured Party and remaining after the indefeasible payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct. In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Companies shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate permitted by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.

 



11

 



 

(c) Waivers by Pledgor and the Companies. Each of the Companies and the Pledgor
hereby waives, to the extent the same may be waived under applicable law: (i)
notice of acceptance of this Agreement; (ii) all claims and rights of the
Pledgor and the Companies against Secured Party on account of actions taken or
not taken by Secured Party in the exercise of Secured Party’s rights or remedies
hereunder, under the Note or under applicable law; (iii) all claims of the
Pledgor and the Companies for failure of Secured Party to comply with any
requirement of applicable law relating to enforcement of Secured Party’s rights
or remedies hereunder, under the Note or under applicable law; (iv) all rights
of redemption of the Pledgor with respect to the Collateral; (v) in the event
Secured Party seeks to repossess any or all of the Collateral by judicial
proceedings, any bond(s) or demand(s) for possession which otherwise may be
necessary or required; (vi) presentment, demand for payment, protest and notice
of nonpayment and all exemptions applicable to any of the Collateral or the
Pledgor or the Companies; (vii) any and all other notices or demands which by
applicable law must be given to or made upon the Pledgor or the Companies by
Secured Party; (viii) settlement, compromise or release of the obligations of
any person or entity primarily or secondarily liable upon any of the
Obligations; (ix) all rights of the Pledgor or the Companies to demand that
Secured Party release account debtors or other persons or entities liable on any
of the Collateral from further obligation to Secured Party; and (x)
substitution, impairment, exchange or release of any Collateral for any of the
Obligations. The Pledgor and the Companies agree that Secured Party may exercise
any or all of its rights and/or remedies hereunder and under the Note and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations.

 

(d) Waivers by Secured Party. No failure or any delay on the part of Secured
Party in exercising any right, power or remedy hereunder or under the Note or
under applicable law, shall operate as a waiver thereof.

 

(e) Secured Party’s Setoff. Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off against any Obligations due Secured Party, any debt owing to the Pledgor
or the Companies by Secured Party.

 

(f) Modifications, Waivers and Consents. No modifications or waiver of any
provision of this Agreement or the Note, and no consent by Secured Party to any
departure by the Pledgor or the Companies therefrom, shall in any event be
effective unless the same shall be in writing, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given, and any single or partial written waiver by Secured Party of any term,
provision or right of Secured Party hereunder shall only be applicable to the
specific instance to which it relates and shall not be deemed to be a continuing
or future waiver of any other right, power or remedy. No notice to or demand
upon the Pledgor or the Companies in any case shall entitle Pledgor or the
Companies to any other or further notice or demand in the same, similar or other
circumstances.

 

(g) Notices. All notices of request, demand and other communications hereunder
shall be addressed, sent and deemed delivered in accordance with the Note,
including delivery of any such notices or communications to the Pledgor on
behalf of the Companies, which each Company hereby agrees and acknowledges shall
be valid and effective notice to the Companies hereunder.

 

12

 

 

(h) Applicable Law and Consent to Jurisdiction. The Pledgor, the Companies and
the Secured Party each irrevocably agrees that any dispute arising under,
relating to, or in connection with, directly or indirectly, this Agreement or
related to any matter which is the subject of or incidental to this Agreement
(whether or not such claim is based upon breach of contract or tort) shall be
subject to the exclusive jurisdiction and venue of the state and/or federal
courts located in Bexar County, Texas; provided, however, Secured Party may, at
Secured Party’s sole option, elect to bring any action in any other
jurisdiction. This provision is intended to be a “mandatory” forum selection
clause and governed by and interpreted consistent with Texas law. The Pledgor,
the Companies and Secured Party each hereby consents to the exclusive
jurisdiction and venue of any state or federal court having its situs in said
county (or to any other jurisdiction or venue, if Secured Party so elects), and
each waives any objection based on forum non conveniens. The Pledgor and the
Companies each hereby waives personal service of any and all process and consent
that all such service of process may be made by certified mail, return receipt
requested, directed to the Pledgor or the Companies, as applicable, as set forth
herein and in the manner provided by applicable statute, law, rule of court or
otherwise. Except for the foregoing mandatory forum selection clause, this
Agreement shall be construed in accordance with the laws of the State of Nevada,
without regard to the principles of conflicts of laws.

 

(i) Survival: Successors and Assigns. All covenants, agreements, representations
and warranties made herein shall survive the execution and delivery hereof and
shall continue in full force and effect until all Obligations have been paid in
full, there exists no commitment by Secured Party which could give rise to any
Obligations. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. In the event that Secured Party assigns this Agreement and/or its
security interest in the Collateral, such assignment shall be binding upon and
recognized by the Pledgor. All covenants, agreements, representations and
warranties by or on behalf of the Pledgor or the Companies which are contained
in this Agreement shall inure to the benefit of Secured Party, its successors
and assigns. Neither the Pledgor, nor the Companies, may assign this Agreement
or delegate any of their respective rights or obligations hereunder, without the
prior written consent of Secured Party, which consent may be withheld in Secured
Party’s sole and absolute discretion.

 

(j) Severability. If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

(k) Merger and Integration. This Agreement and the Note contain the entire
agreement of the parties hereto with respect to the matters covered and the
transactions contemplated hereby, and no other agreement, statement or promise
made by any party hereto, or by any employee, officer, agent or attorney of any
party hereto, which is not contained herein shall be valid or binding.

 



13

 



 

(l) WAIVER OF JURY TRIAL. THE PLEDGOR AND THE COMPANIES EACH HEREBY: (i)
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY A JURY; AND (ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
THE PLEDGORS, ANY COMPANY AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS AGREEMENT, AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN
THE PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER
OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT. THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PLEDGORS AND THE COMPANIES AND THE PLEDGOR AND THE
COMPANIES HEREBY AGREE THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PLEDGORS, THE COMPANIES AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE
OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. THE PLEDGORS AND THE COMPANIES
REPRESENT AND WARRANT THAT EACH OF THEM HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

(m) Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n) Headings. The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

 

(o) Gender and Use of Singular and Plural. All pronouns shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require. The word “Company” or “Companies” shall mean all of the undersigned
Persons.

 

(p) Further Assurances. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement, including the execution and
filing of UCC-1 Financing Statements in any jurisdiction as Secured Party may
require.

 

(q) Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

(r) Joint Preparation. The preparation of this Agreement has been a joint effort
of the parties and the resulting documents shall not, solely as a matter of
judicial construction, be construed more severely against one of the parties
than the other.

 

14

 

 

(s) Prevailing Party. If any legal action or other proceeding is brought for the
enforcement of this Agreement or the Note, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Agreement or the Note, the successful or prevailing party or parties shall be
entitled to recover from the non- prevailing party, reasonable attorneys’ fees,
court costs and all expenses, even if not taxable as court costs (including,
without limitation, all such fees, costs and expenses incident to appeals),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.

 

(t) Costs and Expenses. The Pledgor and the Companies, jointly and severally,
agree to pay to the Secured Party, upon demand, the amount of any and all costs
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for the Secured Party and of any experts and agents, which the
Secured Party may incur in connection with: (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement; (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral; (iii) the exercise or enforcement of any of the rights of the
Secured Party hereunder; or (iv) the failure by the Pledgor or the Companies to
perform or observe any of the provisions hereof. Included in the foregoing shall
be the amount of all expenses paid or incurred by Secured Party in consulting
with counsel concerning any of its rights hereunder, under the Note or under
applicable law, as well as such portion of Secured Party’s overhead as Secured
Party shall allocate to collection and enforcement of the Obligations in Secured
Party’s sole but reasonable discretion. All such costs and expenses shall bear
interest from the date of outlay until paid, at the highest rate allowed by law.
The provisions of this Subsection shall survive the termination of this
Agreement and Secured Party’s security interest hereunder and the payment of all
Obligations.

 

(u) Joint and Several Liability. The liability of Pledgor shall be joint and
several with the liability of the Companies and any other Person liable for the
Obligations. The liability of any Company shall also be joint and several with
the liability of all other Companies under this Agreement.

 

[Signatures on the following page]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 

PLEDGOR:

 



SHIFT8 TECHNOLOGIES, INC., a Nevada corporation



 



By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: CEO  





 

COMPANIES:

 

T3 COMMUNICATIONS, INC.,

a Florida corporation  

 



By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: CEO  

 

T3 ACQUISITION, INC.,

a Florida corporation  

 



By: /s/ Arthur L. Smith   Name: Arthur L. Smith   Title: CEO  

 

SECURED PARTY: 

 

Conexus Solutions, LLC

 



By: [ex10-2_001.jpg]   Its: Authorized Representative  

 



16

 